Citation Nr: 1440975	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  12-00 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2014, the Veteran testified at a video hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.  The Veteran also submitted additional evidence directly to the Board, along with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).


FINDING OF FACT

The evidence is at least in relative equipoise as to whether peripheral neuropathy of the bilateral lower extremities is proximately due to service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the bilateral lower extremities have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

As the Veteran and his representative have centered their arguments on the theory of entitlement to service connection on a secondary basis, and given the favorable nature of the Board's decision on this basis, the Board will not address the theory of direct service connection.  

Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

The Veteran is service-connected for diabetes mellitus, type II, with an effective date of December 6, 2007.  He asserts that he has peripheral neuropathy of the bilateral lower extremities proximately due to his service-connected diabetes mellitus, type II.

VA treatment records reflect diagnoses of peripheral neuropathy of the bilateral lower extremities during the pendency of the appeal.  As such, the Veteran has established a current disability for purposes of service connection.  Allen, 7 Vet. App. 439.

With respect to whether the Veteran's peripheral neuropathy of the bilateral lower extremities was caused or aggravated by his service-connected diabetes mellitus, type II, the evidence includes conflicting medical opinions.  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the United States Court of Appeals for Veterans Claims (the Court) has held that the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993).  

In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

In May 2009, a VA physician noted a diagnosis of peripheral neuropathy "likely related to diabetes."  However, because the Veteran had such a brief period of hyperglycemia and had been normoglycemic ever since, the VA physician found this was not a compelling explanation.  A June 2009 VA treatment record reflects an impression of numbness of the feet, which the VA physician found most likely represented a diabetic neuropathy.  However, the VA physician stated that other causes could not be ruled out considering the Veteran had similar issues with his hands.  An October 2009 VA treatment record indicates VA physicians had screened the Veteran for heavy metals and found detectable arsenic levels.  In March 2010, the Veteran underwent VA examination in connection with his claim.  In pertinent part, the VA examiner opined it was less likely as not that the Veteran's bilateral peripheral neuropathy of the lower extremities was due to or aggravated by his diabetes mellitus, type II.  The VA examiner noted the Veteran's diabetes mellitus, type II, was controlled by diet only and that currently his values were normal.  In addition, medical documentation showed elevated arsenic levels.  According to the VA examiner, medical literature indicated that arsenic overload caused sensory peripheral neuropathy.  

In support of his claim, however, the Veteran submitted a January 2014 letter from a VA nurse practitioner.  Based upon a review of the Veteran's records, the nurse practitioner found there was no clear evidence that his neuropathy was caused by arsenic.  The nurse practitioner found it significant that all tests of arsenic levels were normal after the single abnormal test.  Additionally, the Veteran submitted a February 2014 statement from Dr. W. P. Carter, Jr.  According to the statement, Dr. Carter had reviewed the Veteran's treatment records since his separation from service and examined the Veteran.  Dr. Carter diagnosed diabetes mellitus, type II, and peripheral neuropathy based on EMG results.  Dr. Carter opined that the Veteran's peripheral neuropathy was directly related to his diabetes mellitus, type II.  Dr. Carter found that the Veteran's one positive arsenic urine level was a false positive spurious, as all other arsenic levels had been normal.  

Here, the Board affords some probative value to the competent medical opinions of record.  The record indicates the March 2010 VA examiner and Dr. Carter performed physical examinations of the Veteran and reviewed the pertinent evidence.  In addition, the physicians provided adequate rationale for the opinions stated, citing to specific findings in the Veteran's treatment records.  38 C.F.R. 
§ 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  Furthermore, several other physicians reported similar findings that supported the opposing views advanced by the VA examiner and Dr. Carter.  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether peripheral neuropathy of the bilateral lower extremities is proximately due to service-connected diabetes mellitus, type II.  As such, service connection for peripheral neuropathy of the bilateral lower extremities is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


